1                               UNITED STATES DISTRICT COURT
2                             CENTRAL DISTRICT OF CALIFORNIA
3
4
       ALFREDO HERNANDEZ,                               Case No. CV 19-1237-GW-JEMx
5
                              Plaintiff,                 JUDGMENT OF DISMISSAL
6                                                        WITH PREJUDICE IN FAVOR
                  v.                                     OF DEFENDANTS AND
7                                                        AGAINST PLAINTIFF
       BAYVIEW LOAN SERVICING, LLC;
8      THE BANK OF NEW YORK
       MELLON; EXPERIAN
9      INFORMATION SOLUTIONS, INC.;                      Judge: Hon. George H. Wu
       EQUIFAX INFORMATION
10     SERVICES LLC; and DOES 1-10,
11                            Defendants.
12
13
     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
14
                 PLEASE TAKE NOTICE that this Court, having granted the Motion to
15
     Dismiss filed by Defendants BAYVIEW LOAN SERVICING, LLC (“Bayview”);
16
     and THE BANK OF NEW YORK MELLON FKA THE BANK OF NEW YORK,
17
     AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF THE CWABS INC.,
18
     ASSET-BACKED CERTIFICATES, SERIES 2005-16 (“BNYM”) (together,
19
     “Defendants”) to the First Amended Complaint of Plaintiff, ALFREDO
20
     HERNANDEZ’s (“Plaintiff”), and issuing an order to that effect on July 5, 2019,
21
     now rules and issues judgment as follows:
22
     IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:
23
                 Plaintiff’s First Amended Complaint, and the causes of action for violation of
24
     the Fair Debt Collection Practices Act and violation of the Fair Credit Reporting Act
25
     therein, are hereby dismissed with prejudice as against Defendants. The Court
26
     withholds judgment and declines to exercise supplemental jurisdiction on the
27
     remaining state law claims after dismissing the federal claims that provide the
28
                                                    1
      [PROPOSED] JUDGMENT OF DISMISSAL                       Case No. 2:19-CV-01237-GW (JEMx)
     3399435.1
1    Court’s subject matter jurisdiction.
2    IT IS FURTHER ORDERED, ADJUDGED, AND DECREED THAT:
3                Plaintiff shall take nothing from Defendants, and Defendants shall be entitled
4    to recover their costs from Plaintiff, to the extent permitted by Federal Rule of Civil
5    Procedure 54 and Central District of California Local Rule 54.
6
7    IT IS SO ORDERED.
8
9    DATED: July 29, 2019                      ________________________________
                                               HON. GEORGE H. WU,
10                                             UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
      [PROPOSED] JUDGMENT OF DISMISSAL                        Case No. 2:19-CV-01237-GW (JEMx)
     3399435.1
